UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6928



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HOWARD HARDY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:95-cr-00156)


Submitted: August 24, 2006                 Decided: August 31, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Hardy, Appellant Pro Se. Irvin McCreary Allen, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Howard Hardy appeals the district court’s order denying

as untimely his motion to withdraw his guilty plea in a 1995

criminal case.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      United States v. Hardy, Case No. 1:95-cr-00156

(E.D. Va. Apr. 26, 2006).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -